Title: To James Madison from Benjamin Rush, 17 July 1790
From: Rush, Benjamin
To: Madison, James


Dear Sir
Philada July 17. 1790
Count Andreani is just such a man as you have described him to be in your letter.
Is it not disgraceful to our Country to suffer its natural productions to be explored & described only by foreigners? Are we safe in committing so important a part of our history to men who are imperfectly acquainted with our language, and who from receiving their first impressions of us thro’ the Medium of British publications, cherish prejudices against us unfriendly to successful inquiries After truth upon all Subjects?
The Residence bill gives general Satisfaction in Philadelphia. Your Goverment here will be less sophisticated than in New york. There is an Air loci, which governs like the lex loci in all Countries. The Atmosphere of Philada. is dephlogisticated from all foreign mixtures. From the influence of the Quakers & Germans on our manners, there is perhaps more republicanism in our city, than in any other city in the United States.
I hear that the Senate have voted to pay 3 ⅌ cent on the domestic debt, & the remaining 3 in 7 or 10 years. This is the least mischievous mode of adopting an unjust debt. It will prevent the Certificates from suddenly drawing off all the Cash of our Country from Agriculture—Commerce & manufactures. It will moreover prevent our Country from being depopulated by our Cities. It will prevent innumerable bankruptcies, & imigrations—and lastly it will prevent a thousand Suits which would be immediately commenced against honest debtors to employ the money when Obtained from them in purchasing Certificates. In short—it will give an equitable level to every Species of property in our Country, and thereby render the Goverment the equal guardian of the interests of all its citizens. From Dear Sir yours very affectionately
Benjn Rush
